Per Curiam.
Parol evidence was inadmissible to relieve the defendant from liability under the contracts signed by him. (Meyer v. Redmond, 205 N. Y. 478.) Although the plaintiff made no motion for the direction of & verdict, and a verdict was directed for the defendant, under section 584 of the Civil Practice Act, as amended by chapter 215 of the Laws of 1926, the appellate court upon reversal is authorized to render final judgment on the right of the parties. (United Paper Board Co. v. Iroquois Pulp & Paper Co., 217 App. Div. 253; affd., 249 N. Y. 588.)
Judgment reversed, with costs, and judgment directed for plaintiff as prayed for in the complaint.
All concur; present, Bijur, Lydon and Frankenthaler, JJ.